TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00653-CV


                               Kathleen Kelly Potter, Appellant

                                                v.

                                    Kevin Potter, Appellee


            FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
        NO. 06-11191, THE HONORABLE BENTON ESKEW, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant filed a notice of appeal on October 3, 2018. After some delay in making

arrangements for the record, appellant’s brief on appeal was originally due on September 19,

2019.   On appellant’s motion, the time for filing was extended to December 18, 2019.

Appellant’s counsel has now filed a second motion, requesting that the Court extend the time for

filing appellant’s brief. We grant the motion for extension of time and order appellant to file a

brief no later than January 17, 2020. No further extension of time will be granted and failure to

comply with this order may result in dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is ordered on December 20, 2019.



Before Justices Goodwin, Baker, and Kelly